Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  155394                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  CATHERINE MILOT,                                                                                       Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 155394
                                                                   COA: 329728
                                                                   Ct of Claims: 12-000051-MD
  DEPARTMENT OF TRANSPORTATION,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 8, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2017
           t0913
                                                                              Clerk